DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 1, filed August 11, 2022, with respect to the rejection of claims 1-7 under 35 U.S. C 101 (statutory) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
With respect to the rejection of claims 8-20 under 35 U.S. C 101 (statutory), Applicant has failed to either amend or cancel the claims, therefore the rejection has been maintained.

Terminal Disclaimer
The terminal disclaimer filed on August 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,201,250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on August 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,535,263 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on August 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,541,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on August 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,575,334 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on August 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,209,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on August 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,838,235 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on August 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,948,743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-20 of prior U.S. Patent No. 9,195,074. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a lens for an eye, the lens having an optical axis and an aberration profile about the optical axis, the aberrations profile having a focal distance and including higher order aberrations the prior art fails to teach such a lens simultaneously 
Including a higher order aberration having at least four spherical aberration components including at least one of a primary spherical aberration component and a secondary spherical aberration component, wherein the aberration profile provides, for a model eye with no aberrations and an on-axis length equal to the focal distance, a retinal image quality with a through focus slope that degrades in a direction of eye growth, and a retinal image quality of at least 0.30, as claimed in independent claim 1.
	With regard to dependent claims 2, 3 and 5-7, claims 2, 3 and 5-7 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
01 September 2022